Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 14 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Versailles, 14 November 1778
      
      I have placed before the King, gentlemen, the reasons which might convince His Majesty to grant freedom to the subjects of the United States who are prisoners in France. He thought wisely, however, that this favor should be accorded only to those who have been taken on American ships and forced to serve against their country. Therefore, gentlemen, it will be necessary that you take the trouble to assemble a list, certified by you and kindly addressed to me, so that only the good and faithful subjects of the United States may benefit from the favor that His Majesty kindly wishes to grant. I have the honor to be, with the most distinguished consideration, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     